Title: John Adams to Abigail Adams, 16 September 1776
From: Adams, John
To: Adams, Abigail


     
      
       Monday Septr. 16. 1776
      
     
     The Postmaster at N. York, in a Panick, about a fortnight ago fled to Dobbs’s Ferry, about 30 Miles above N.Y. upon Hudsons River, which has thrown the Office into disorder, and interrupted the Communication so much that I have not received a Line of yours, since that dated the Second of September. Nor have I received a News Paper, or any other Letter from Boston since that date. The same Cause, it is probable has disturbed the Conveyance, to the Eastward, and prevented you from receiving Letters regularly, from me.
     One of the Horses, which has been sent me, is very low in flesh. I must wait, some time, I fear for him to recruit.
     No new Delegates come yet. I hope to see some in a few days.
     We have good News from France and the French West Indies. . . . There is great Reason to think they will not always remain inactive.
     You commanded me to write every Post, and I obey altho I have nothing in Particular to say, only that I am as usual, not worse in Health, nor yet well, but ever Yours.
    